 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RANDALL MERTH,                                     Case No. 1:19-cv-00251-LJO-SAB-HC

12                  Petitioner,                         ORDER DENYING PETITIONER’S
                                                        REQUEST TO AMEND BRIEFING
13           v.                                         SCHEDULE

14   G. PUENTES,                                        (ECF No. 10)

15                  Respondent.

16

17          Petitioner is a federal prisoner proceeding pro se in a habeas corpus action pursuant to 28

18 U.S.C. § 2241.

19          On April 15, 2019, Petitioner filed a document entitled “Objection to Initial Findings of

20 Magistrate,” wherein Petitioner requests the Court to shorten the time period within which

21 Respondent must file a response to the petition. (ECF No. 10 at 1). The Court has ordered

22 Respondent to file a response within sixty days, (ECF No. 6 at 1), and Petitioner requests a

23 response within forty days.

24          “Rule 4 contains no fixed time requirement and gives district courts discretion to set

25 appropriate deadlines for responses to habeas petitions.” Schwarz v. Meinberg, 478 F. App’x

26 394, 395 (9th Cir. 2012) (citing Clutchette v. Rushen, 770 F.2d 1469, 1474–75 (9th Cir. 1985)).
27 While the Court appreciates Petitioner’s urgency, the Court finds that Petitioner has not justified

28 shortening the time for Respondent to respond to the petition. Petitioner is advised that the Court


                                                    1
 1 is aware of his petition and acts to resolve all pending cases in the most efficient manner

 2 possible.

 3          Accordingly, IT IS HEREBY ORDERED that Petitioner’s request to amend the briefing

 4 schedule (ECF No. 10) is DENIED.

 5
     IT IS SO ORDERED.
 6

 7 Dated:      April 17, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
